DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of December 20, 2021 which amended claims 1-3, 5, 6 and 8-20.

Information Disclosure Statement
The information disclosure statement filed December 20, 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring-loaded connection between the guiding structure and the movable portion of the actuator (claims 12 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first guiding structure”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-14 are considered vague and indefinite because the scope of the “first guiding structure” is unclear. It is noted that the specification does not describe “guiding structure”. The guiding structure is believed to be a broad reference to all guiding mechanisms within the propulsion chamber. This interpretation would seem to agree with the limitations of the first fluid guide and the second fluid guide of claims 2+. However, the recitations of the “complementary guiding structure” (see claims 10 and 11, believed to be the elements such as blades 11 of Fig. 6) is confusing because these complementary guiding elements are integral/fastened to the first fluid guide which is part of the overall “guiding structure”; and therefore would seem to be part of the “first 
	In claims 5-7 the references to “the baffle” are confusing because it is unclear which of the earlier “at least one baffle(s)” are being referred to. Also, it is unclear if the “at least two baffles” are intended to be a reference to the earlier claimed “at least one baffle” of claim 3 or a different structure. 
	Claim 9 is vague and indefinite because there is no antecedent basis for “the length separating the “first and second edges”. Also there seems to be no reference frame for judging this length and to association or possible relationship to the upstream and downstream edges is unclear. As written it would seem edge portion of the membrane could randomly be assigned as first or second edges and then the mechanism for judging the length being one fiftieth is unclear and indefinite.
	Claims 15-20 are vague and indefinite because the “first guide…coupled to an edge of deformable membrane and configured to cause the fluid to transition from a first direction to a second direction different than the first direction and substantially parallel to the deformable membrane”. In particular, it is unclear which direction the limitation 
	Claim 18 is vague and indefinite because it is unclear if the “at least two baffles” are intended to be a reference to the earlier claimed “at least one baffle” of claim 1 or a separate set of baffles.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 11, 13, 14, 15, and 17-19, as understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Drevet (USPN 8,834,136, hereafter Drevet ‘136).
With regards to claims 1 and 15, Drevet ‘136  discloses an undulating-membrane fluid circulator (Figs. 3) comprising at least one intake port (between the circumferential edges of plates 42), a pump housing (plates 42) delimiting a propulsion chamber (between plates 42), at least one discharge port 46, and a deformable membrane 43 paired with a actuator/drive (col. 2 lines 30-38)) for generating an undulating movement of the deformable membrane between an upstream and a downstream edge thereof (clearly shown in the figures), the deformable membrane configured to move a fluid towards the discharge port, wherein the fluid circulator comprises a first fluid guide/first guide (the radially innermost curved portion of the membrane ending at 45 which begins by accepting and directing the flow in a first direction parallel to the plane of the undulating wave and then turns the flow 90 degrees to be directed upwards in a second direction towards the outlet opening 46. Col. 4 lines 25 thru 40 describe that the inner necked portion which is directly connected to the membrane is stiffer than the rest of the membrane).
With regards to claim 8 the first guiding structure of Drevet ‘136 at 45 is a thin walled member similar to a heat exchange fi and is capable varying the temperature of the fluid, i.e. if the temperature of the fluid and the member 45 were of different 
With regards to claim 13, as discussed above the first guiding structure is directly and flexibly connected to the downstream or second edge of the membrane and forms a tight barrier between the two spaces on either side of the membrane.
With regards to claims 14 and 17 the limitation of a “baffle” is given its broadest reasonable interpretation (“a device used to restrain the flow of a fluid”; from Google.com) which the element 45 does by separating the two flows. Further, the element 45 is indirectly secured to the pump housing since it remains in the same general location during operation.
With regards to claim 18 the “two baffles” maybe broadly interpreted with one baffle being considered as the portion of the fluid guiding structure directly connected to and parallel the membrane and a second baffle being the portion extending vertically. The two baffles create multiple flows with one flow (the flow of fluid between outlet tube 46 and the vertically extending guide/baffle 45) being above an other flow (the flow of fluid parallel to the membrane and adjacent lower wall 42). 
With regards to claims 10, 11 and 19, as understood, the “complementary guide” maybe broadly interpreted as the portion of the fluid guiding structure 45 that extends vertically. With regards to claim 11 this vertical portion of the complementary guide is directly fastened or coupled to the portion of the first fluid guiding structure that turns the flow from parallel to perpendicular. With regards to claim 19 the triangular shaped portion at the center of the lower housing plate 42 may also be considered a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2-7 and 16, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevet ‘136 in view of by Selme (FR 355,700, cited by applicant).
	As discussed above Drevett ‘136 discloses the invention substantially as claimed. In Brevet ‘136 the first guiding structure represents a second fluid guide arranged at a downstream/second edge of the membrane.  Brevet ‘136 does not specifically discuss the “first guiding structure” having a first fluid guide arranged at an upstream/first edge of the membrane, where the first fluid guide comprises at least one baffle disposed substantially parallel to each other/placed one above the other. 
Selme discloses (with regards to claims 2 and 16) a similar undulating-membrane fluid circulator (Fig. 2) comprising at least one intake port h, a pump housing delimiting a propulsion chamber (labeled in the Figure below), at least one discharge port g, and a deformable membrane (labeled in the Figure below) paired with a actuator k for generating an undulating movement of the deformable membrane between an upstream and a downstream edge thereof (see Fig. 10), the deformable membrane 

    PNG
    media_image1.png
    303
    686
    media_image1.png
    Greyscale


At the time of the filing date of the instant application it would have been obvious to one of ordinary skill in the art to include upstream fluid guides, in the form of at least one baffle, as taught by Selme, to the Drevet ‘136 circulator in order to guide to suctioned fluid appropriately to the opposite sides of the undulating member.
With regards to claims 3 and 4 Selme discloses the first fluid guide comprises at least one baffle being located at upstream edge portions of the membrane (note: the fluid guide members are flat members and may generally be considered as a baffle).  
With regards to claim 5 Drevet ‘136 discloses the membrane and its downstream portion being a baffle and flexible as discussed above.

With regards to claim 7, as shown above, the stacked fluid guides of Selme teach the two baffles one above the other.

  Claims 12 and 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevet ‘136 in view of Drevet (USPAP 2011/0176946, hereafter Drevet ‘946).
	Drevet ‘136 discloses the invention substantially as claimed but does not disclose the first guiding structure being connected to the movable portion of the actuator by a spring loaded connection. In Fig. 1 Drevet ‘946 discloses a similar undulating membrane circulator where the membrane includes a structure 3 acting as the first guiding structure on the upstream side of the membrane and being connection to a movable portion 12 of an actuator 15 via a spring 13 loaded connection 14, 16.
	At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to substitute an actuator with a spring-loaded coupling as taught by Drevet ‘946 as the generically disclosed actuator of Drevet ‘136 in order to provide a drive capable of providing the undulating wave motion to the membrane.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
	With regards to the consideration of the “actuator configured to…” or “drive configured to…” being considered under 35 USC 112(f) the Examiner has found the Applicant’s arguments persuasive and the limitation is no longer considered under a means plus function type analysis.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746 
                                                                                                                                                                                                       


CGF
January 9, 2022